     Case: 1:19-cv-01998-DAP Doc #: 19 Filed: 11/10/20 1 of 2. PageID #: 2938




                           IN THE UNITED STATES DISTRICT
                             COURT FOR THE NORTHERN
                             DISTRICT OF OHIO EASTERN
                                      DIVISION

   KEVIN A. ZEIGLER,
                                                        )
                       Plaintiff,                       )   CASE NO. 1:19-CV-01998
                                                        )
          v.                                            )   JUDGE DAN A. POLSTER
                                                        )
   ANDREW SAUL,                                         )   OPINION AND ORDER
                                                        )
   Comm’r of Soc. Sec.,                                 )
                                                        )
                       Defendant.


       Before the Court is the Report and Recommendation (“R&R”) of Magistrate Judge David

A. Ruiz. Doc #: 18. The Magistrate Judge recommends that the Court affirm the Commissioner’s

final decision denying Plaintiff Kevin A. Zeigler’s applications for Disability Insurance Benefits

(DIB) and Supplemental Security Income (SSI) under Titles II and XVI of the Social Security Act,

42 U.S.C. §§ 416(i), 423, 1381 et seq. (Act). Id.

       On September 21, 2015, Plaintiff filed his applications for DIB and SSI, alleging a

disability onset date of April 10, 2015. Id. The application was denied initially and upon

reconsideration, and Plaintiff requested a hearing before an Administrative Law Judge (ALJ). Id.

On October 2, 2018, the ALJ found Plaintiff not disabled. Id. On June 2, 2019, the Appeals Council

denied Plaintiff’s request to review the ALJ’s decision, and the ALJ’s decision became the

Commissioner’s final decision. Id. On August 29, 2019, Plaintiff filed a complaint challenging the

Commissioner’s final decision.

       Plaintiff asserts the following assignments of error: (1) the ALJ erred by failing to give

good reasons for not giving controlling weight to a treating physician’s opinion, and (2) the ALJ


                                                    1
     Case: 1:19-cv-01998-DAP Doc #: 19 Filed: 11/10/20 2 of 2. PageID #: 2939




failed to properly evaluate Plaintiff’s symptoms. Id. On October 26, 2020, Magistrate Judge Ruiz

recommended that the Commissioner’s final decision be affirmed. Doc #: 18.

       Under the relevant statute:

       Within fourteen days after being served with a copy [of a magistrate judge’s
       R&R], any party may serve and file written objections to such proposed findings
       and recommendations as provided by rules of court. A judge of the court shall
       make a de novo determination of those portions of the report or specified
       proposed findings or recommendations to which objection is made.

28 U.S.C. § 636(b)(1) (emphasis added).

       In this case, the R&R was issued on October 26, 2020, and it is now November 10, 2020.

Fourteen days have elapsed since the R&R was issued, and Plaintiff has neither filed objections

nor a request for an extension of time to file them. The failure to timely file written objections to

an R&R constitutes a waiver of a de novo review by the district court of any issues covered in the

R&R. See Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984); see also United States v. Walters, 638

F.2d 947 (6th Cir. 1981). Therefore, the Court ADOPTS the R&R in its entirety, Doc #: 18, and

Plaintiff’s Complaint is dismissed, Doc #: 1.

       IT IS SO ORDERED.


                                                  /s/ Dan Aaron Polster November 10, 2020
                                                  Dan Aaron Polster
                                                  United States District Judge




                                                 2
